                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION



LANCE A. BRITTON,                                               No. 1:15-cr-02086-CL
                                                                             ORDER
             Plaintiff,

      v.

KLAlVIATH COUNTY, et al,

             Defendants,

AIKEN, District Judge.

      Magistrate Judge J\IIark Clarke has filed his Findings and Recommendation

("F&R'') (doc. 144) recommending that defendants' motion for summary judgment

(doc. 93) and motion to strike (doc. 101) should be GRANTED, and plaintiffs motion

for default judgment (doc. 98), motion for reconsideration (doc. 108), and five other

miscellaneous motions (docs. 104, 105, 111, 129, 138) should be DENIED. The case

is now before this Court. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

      Plaintiff has filed timely objections (doc. 150) to the F&R, and defendants have

filed a timely response. (doc. 151). When either party objects to any portion of a

magistrate judge's F&R, the district court must make a de nova determination of that

portion of the magistrate judge's report.     See 28 U.S.C. § 636(b)(l); McDonnell

Page 1 - ORDER
Douglas Corp. v. Commodore Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir.

1981), cert denied, 455 U.S. 920 (1982).

       Having reviewed the entire file of this case, the Court finds no error in the

F&R.    Thus, the Court adopts Magistrate Judge Clarke's F&R (doc. 144) in its

entirety.   Defendants' motion for summary judgment and motion to strike are

GRANTED. Plaintiffs motions (docs. 98, 104, 105, 108, 111, 120, 129, and 138) are

DENIED for the reasons set forth in the F&R. Plaintiffs motion to open discovery

(doc. 153) is denied as moot. Accordingly, this case is dismissed, with prejudice.

IT IS SO ORDERED.

Dated this 3rd day of September 2019.




                                    Ann Aiken
                            United States District Judge




Page 2 - ORDER
